Citation Nr: 1449779	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for epistaxis (nosebleeds).

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to May 2009, including combat service in Iraq.  His decorations include the Purple Heart and Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his August 2010 substantive appeal, the Veteran requested a Travel Board hearing.  By letter dated in February 2013, the Veteran was notified that such hearing was scheduled for March 2013 but the Veteran failed to report.  As such, his hearing request is deemed withdrawn.  In January 2014, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  Epistaxis (nosebleeds) had its onset during combat service in Iraq.

2.  The preponderance of the evidence shows that for the entire appeal period, the Veteran's degenerative disease of the lumbar spine has manifested with forward flexion of the thoracolumbar spine limited to no less than 60 degrees with neither ankylosis nor incapacitating episodes.  It is not productive of any bowel, bladder, or neurological impairment, other than mild radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  Epistaxis (nosebleeds) was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a)-(b), 5107(b) (West 2002 and Supp 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for an initial rating in excess of 20 percent for degenerative disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In light of the fully favorable determination as to nosebleeds herein, no discussion of compliance with VA's duty to notify and assist is necessary for that issue.

As to the issue of a higher rating for lumbar spine disability, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service treatment records, and lay statements have been obtained.  

The Veteran was afforded a VA general medical examination in April 2009 and a VA examination of the lumbar spine in June 2010.  Pursuant to the January 2014 remand, he was afforded another VA examination in February 2014.  The resulting medical opinion is adequate because the examiner discussed medical history, described the disability and associated symptoms in detail, including flare-ups and functional loss, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his lumbar spine disability has worsened in severity since the most recent 2014 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service connection claim

When a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if it is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in combat and reports that following a June 2006 improvised explosive device (IED) blast that resulted in his service-connected traumatic brain injury (TBI), he had nosebleeds.  STRs confirm the IED blast and resulting concussion and other residuals.  The Veteran reported in his September 2009 notice of disagreement that his daily nosebleeds began in service.  This lay evidence of service incurrence is consistent with the circumstances, conditions, and hardships of his combat service in Iraq.  As such, VA must presume the occurrence of the in-service injury as well as the in-service disability.  Reeves.

The evidence shows a current disability of nosebleeds.  Immediately upon separation the Veteran filed a claim for nosebleeds.  In May 2009, less than a month after separation, VA treatment records show complaints of nosebleeds "off and on" and a history of nosebleeds.  VA treatment records dated in July 2009 and September 2009 show recurrent nosebleeds.

VA examinations dated in April 2009 and February 2014 resulted in medical opinions that the nosebleeds were not related to the IED blast.  However, the April 2009 opinion was speculative and the February 2014 opinion failed to address whether the nosebleeds could be secondary to the service-connected TBI.  Thus, these opinions are not probative.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the Veteran is competent to report observing nosebleeds during and since combat service and that his account of having nosebleeds since that time is credible.  The conflicting VA medical opinion evidence is not sufficient to rebut the presumption that his nosebleeds became manifest during his combat service.  See Reeves.  In light of the in-service, combat-related IED blast resulting in a TBI, the credible history of nosebleeds during and since service, and the current diagnosis of nosebleeds, the Board finds that service connection for nosebleeds is warranted because the disability had its onset in service.  

III.  Higher rating claim

The Veteran's lumbar spine disability is currently rated 20 percent disabling.  He contends that his symptoms are more severe than the currently assigned rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Diagnostic Code 5242 addresses degenerative arthritis of the spine.  This DC provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This is the Veteran's current disability evaluation.

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

The treatment records contain no evidence of any ankylosis of the spine at any point during the appeal.  The June 2010 and February 2014 VA examiners specifically found no ankylosis and the Veteran has not contended otherwise.  Thus, he is not entitled to a 50 or 100 percent evaluation under this DC.

Thus, the only way for the Veteran to obtain a higher rating under DC 5242 is to have forward flexion of the thoracolumbar spine limited to 30 degrees or less.  The most limited forward flexion of record is 60 degrees, measured in April 2009.  All other measurements of record are higher than 60 degrees.  The Veteran contended that because he was taking Flexeril in April 2009, the pain medication mitigated his motion and did not accurately represent his limitation.  However, later measurements taken in June 2010 and February 2014 show forward flexion limited to 70 and 80 degrees, respectively, even accounting for painful limitation of motion and repetition.  Thus, a higher rating is not available to the Veteran under DC 5242.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence shows functional loss due to pain.  The April 2009 VA examiner noted that lumbar pain led the Veteran to give up running, weight lifting, and recreational ball.  However, he was still independent with activities of daily living (ADLs) and could drive and play light football with young family members.  

At the June 2010 VA examination, he reported that he could not stand for more than two to three hours or walk long distances (more than two miles).  He described constant "moderate severe" pain and used a TENS unit and Feldene.  He described no flare-ups, but had weakness, fatigue, and stiffness in his back.  His ADLs were unaffected and he could cut his grass and feed his dog, but he could not sleep on either side for too long, used a lumbar spine cushion when driving, and could not exercise.

At the February 2014 VA examination, the Veteran reported constant pain and flare-ups with muscle spasms two to three times per week.  He seeks no treatment for these flare-ups but uses over-the-counter medication.  During flare-ups, he has to lie down for a period of up to 40 minutes until the spasm resolves.  The VA examiner stated that there was no fatigue or incoordination during flare-ups.  The VA examiner found that the Veteran had less movement than normal and pain on movement after repetition.

While it is clear that the Veteran's degenerative disease of the lumbar spine yields functional loss due to pain, there is no evidence that the overall functional impairment is analogous to a limitation of forward flexion to 30 degrees or less, or to ankylosis.  

The Board has considered whether a separate rating may be assigned to the Veteran under DC 5003 for arthritis.  However, the Veteran is already being compensated for functional loss due to pain and fatigue as they limit his range of motion under DC 5242.  In order to avoid pyramiding, a separate rating cannot be assigned for the same symptoms.  As such, he may only be compensated once for functional loss due to pain and fatigue of the lumbar spine.  38 C.F.R. § 4.14; Esteban.  Thus, a separate compensable rating for arthritis is not available in light of the existing compensable rating for limitation of motion.

The Board finds that the current 20 percent disability evaluation contemplates the severity of the Veteran's disability, and a rating in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Intervertebral disc syndrome (IVDS)

Spinal disabilities may alternately be rated under DC 5243, if IVDS is present and a higher rating is available under this DC.  A rating under this DC is warranted for incapacitating episodes over the past twelve months, defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  

At the June 2010 VA examination, the Veteran denied any incapacitating episodes over the last twelve months that required bed rest prescribed by a physician.  The February 2014 VA examiner found that the Veteran has IVDS of the thoracolumbar spine; however he had not experienced any incapacitating episodes over the past twelve months.  Thus, a higher rating is not warranted under DC 5243.

Neurologic impairment

There is no medical evidence or lay report of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  All three VA examiners specifically found no bowel, bladder, or sexual impairment.

Service connection is in effect for radiculopathy of the left lower extremity, rated 10 percent disabling under DC 8520.  There is no evidence, and the Veteran has not contended, that this disability is more than mild in nature; therefore a higher rating is not warranted for this neurologic impairment.  There is no evidence of other objective neurologic abnormalities associated with the spinal disability that would warrant separate evaluations.

Other considerations

Due consideration has been given to Fenderson, 12 Vet. App. at 126-127.  The Board has found that the Veteran's symptomatology was consistent throughout the appeal period and therefore staged ratings are not appropriate.  Hart, 21 Vet. App. 505.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's degenerative disease of the lumbar spine is productive of forward flexion limited by pain to 60 degrees.  This manifestation is contemplated in the applicable rating criteria.  Further, the additional functional effects of painful motion, including flare-ups, are contemplated in his current 20 percent evaluation under DeLuca.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  VA examination reports show that the Veteran has been employed since December 2009 and there is no evidence of unemployability due to his service-connected disabilities during the appeal period.  Thus, the question of entitlement to a TDIU is not raised.


ORDER

Service connection for epistaxis (nosebleeds) is granted.

An initial rating in excess of 20 percent for degenerative disease of the lumbar spine is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


